Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19, 11/20/20, and 3/9/22 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance independent claims 1 and 15 at least require “a grip unit configured to grip the substrate; and a drive unit configured to rotate the grip unit to reverse the substrate gripped by the grip unit, wherein the grip unit includes: a first body configured to support one of an upper surface and a lower surface of the substrate; and a second body configured to support the other surface of the substrate, wherein each of the first body and the second body includes a support protrusion that is brought into contact with the substrate when the grip unit grips the substrate, wherein the support protrusion includes: a first inclined surface configured to support the substrate; and a second inclined surface extending from the first inclined surface and configured to guide a position of the substrate, wherein the second inclined surface is located farther away from the center of the substrate than the first inclined surface when the grip unit grips the substrate, and wherein the second inclined surface has a larger slope than the first inclined surface.”
Hashimoto et al. (US 2014/021224) (see Figs. 1-11) teaches a grip having a support protrusion that is brought into contact with a substrate (9) when the grip unit grips the substrate, wherein the support protrusion includes: a first inclined surface (330) (see Fig. 6) configured to support the substrate; and a second inclined surface (320) extending another body configured to support an upper surface of the substrate and a drive unit configured to rotate the grip unit to reverse the substrate gripped by the grip unit” in combination with other structural limitations. 
Blank; Richard ‘316, similarly to Hashimoto et al. (US 2014/021224), also teaches a grip (See Figs. 1-7) having a support protrusion that is brought into contact with a substrate (58) when the grip unit grips the substrate, wherein the support protrusion includes: a first inclined surface configured to support the substrate; and a second inclined surface extending from the first inclined surface and configured to guide a position of the substrate, wherein the second inclined surface is located farther away from the center of the substrate than the first inclined surface when the grip unit grips the substrate, and wherein the second inclined surface has a larger slope than the first inclined surface (See Figs. 1A and 1B)), but does not teach or suggest “another body configured to support an upper surface of the substrate and a drive unit configured to rotate the grip unit to reverse the substrate gripped by the grip unit” in combination with other structural limitations.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references as recited in PTO-892 substantially show some of the structural elements of the recited claims, but none of the references teaches or suggests the detailed structural elements as recited in claims 1 and 15. 
Ueda; Issei, Fujii; Yoshinori, Yamagishi; Takayuki, HARAGUCHI; Takuya, Schmidt; Wayne J., Tepman; Avi, Hsiung; Tseng; Kuo-Shu, Kaihotsu; Hideki, William, and Ikeda; 
Goto; Hirohiko and Akimoto; Masami show a substrate transfer device having process chambers, a reversing unit, a drive unit, and a wafer gripper. 
Komatsu; Manabu, Liu; Mengyong, and Choi; Yong Won provide a first body configured to support one of an upper surface and a lower surface of the substrate; and a second body configured to support the other surface of the substrate.
Kang; Byung Chul, the same assignee as the instant application, illustrates a substrate transfer device having process chambers, a reversing unit, a drive unit, and a wafer gripper. 
Rebstock; Lutz ‘024, Rebstock; Lutz ‘428, and Rebstock; Lutz ‘561 discloses a pair of grippers with inclined surfaces to clamp a substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL T CHIN/Primary Examiner, Art Unit 3651